EXHIBIT 99.2 PRETIUM RESOURCES INC MANAGEMENT’S DISCUSSION AND ANALYSIS PERIOD ENDED DECEMBER 31, 2010 This Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with the audited consolidated financial statements of Pretium Resources Inc. (“Pretium” or the “Company”) for the year ended December 31, 2010, and is current to March 15, 2011, as publicly filed on SEDAR at www.sedar.com. The Company adopted International Financial Reporting Standards (“IFRS”) for the period ended December 31, 2010 and the following disclosure, and associated Financial Statements, are presented in accordance with IFRS. This discussion includes certain statements that may be deemed “forward-looking statements”. All statements in this discussion, other than statements of historical facts, that address future production, reserve potential, exploration drilling, exploitation activities and events or developments that the Company expects are forward-looking statements. Although the Company believes the expectations expressed in such forward-looking statements are based on reasonable assumptions, such statements are not guarantees of future performance and actual results or developments may differ materially from those in the forward-looking statements. Factors that could cause actual results to differ materially from those in forward-looking statements include market prices, exploitation and exploration successes, continued availability of capital and financing and general economic, market or business conditions. Investors are cautioned that any such statements are not guarantees of future performance and actually results or developments may differ materially from those projected in the forward-looking statements. We direct investors to the sections “Risks” and “Cautionary Note Regarding Forward-Looking Statements” included within this MD&A. 1.1 Our Business We were incorporated on October 22, 2010 under the laws of the Province of British Columbia for the acquisition, exploration and development of precious metal resource properties in the Americas. Our initial projects are the Brucejack Project and the Snowfield Project, which are advanced stage exploration projects located in northwestern British Columbia. We intend to continue exploration of these projects with a focus on expanding and increasing the quality of resources and advancing engineering studies on the higher grade underground and open pit opportunities at the projects. 2010 Highlights and Significant Events · On December 21, 2010, we closed the initial public offering (“IPO”) of 44,170,000 of our common shares at a price of $6.00 per share for gross proceeds of $265,020,000 and our shares commenced trading on the Toronto Stock Exchange under the symbol “PVG”. · Concurrently with the closing of our IPO, we completed the purchase of the Brucejack Project and Snowfield Project (“Project”) from Silver Standard Resources Inc. (“Silver Standard”) for total consideration of $450 million. Under the terms of the transaction, we paid Silver Standard $215,020,000 from the proceeds of our IPO. We also issued to Silver Standard 32,537,833 of our common shares at a price of $6.00 per share and a non-interest bearing promissory note (the “Convertible Note”) in the principal amount of $39,753,000, which was automatically convertible into our common shares at a price of $6.00 per share 40 days after closing to the extent we had not repaid the Convertible Note. · On January 6, 2011, we issued 3 million of our common shares at a price of $6.00 per share for gross proceeds of $18 million on partial exercise of the over-allotment option granted to the underwriters of our IPO. All of the proceeds from the exercise of the over-allotment option were paid to Silver Standard under the terms of the Convertible Note. 1 · On January 20, 2011, we exercised the option granted to us by Silver Standard as part of the purchase of the Brucejack Project and Snowfield Project to acquire all of Silver Standard’s interest in certain mineral claims and real property located to the east and south of the Project. The exercise price of the option was $100. · On January 31, 2011, the outstanding balance of the Convertible Note was automatically converted into 3,625,500 of our common shares at a price of $6.00 per share in accordance with its terms. · On February 22, 2011, we announced an updated National Instrument 43-101 (“NI 43-101”) mineral resource estimate for the Brucejack Project. Measured and Indicated resources increased to 8.2 million ounces of gold and 116.1 million ounces of silver and Inferred resources increased to 12.6 million ounces of gold and 151.2 million ounces of silver at a cut-off grade of 0.30 grams of gold -equivalent per tonne. In addition, grade and tonnage estimates within the 0.30 grams of gold-equivalent per tonne optimized pit shell at a cut-off grade of 5.00 grams of gold-equivalent per tonne, contain gold resources of: o 903,000 ounces of gold and 21.9 million ounces of silver in the Measured and Indicated resource categories (3.7 million tonnes grading 7.66 grams of gold and 185.84 grams of silver per tonne); and o 1.9 million ounces of gold and 7.5 million ounces of silver in the Inferred resource category (4.7 million tonnes grading 12.5 grams of gold and 49.2 grams of silver per tonne). · On February 23, 2011, we announced an updated NI 43-101 mineral resource estimate for the Snowfield Project of 25.9 million ounces of Measured and Indicated gold resources and 9.0 million ounces of Inferred gold resources at a cut-off grade of 0.30 grams of gold equivalent per tonne. Silver, copper, molybdenum and rhenium mineral resources at the Snowfield Project total: o Silver resources of 75.8 million ounces of Measured and Indicated resources and 51.0 million ounces of Inferred resources; o Copper resources of 2.98 billion pounds of Measured and Indicated resources and 1.10 billion pounds of Inferred resources; o Molybdenum resources of 258.3 million pounds of Measured and Indicated resources and 127.7 million pounds of Inferred resources; and o Rhenium resources of 22.5 million ounces of Measured and Indicated resources and 11.5 million ounces of Inferred resources. Operations As we were incorporated on October 22, 2010 and acquired the Project on December 21, 2010, we had limited operations in 2010. Brucejack Project The Brucejack Project is located approximately 950 km northwest of Vancouver, British Columbia and 65 km north-northwest of Stewart, British Columbia and is comprised of six mineral claims totalling 3,199.28 hectares in area. We have not carried out any activities at the Brucejack Project since we acquired it in December 2010 and have focused our efforts on completing an updated mineral resource estimate for the project and initiating a preliminary economic assessment. Resource Estimate Based on exploration drilling completed by Silver Standard in 2010, we announced an updated National Instrument (“NI 43-101”) mineral resource estimate for the Brucejack Project on February 22, 2011. Mineral resource estimates were prepared for the Brucejack Project by Eugene Puritch, P.Eng., F.H. Brown, M.Sc. (Eng.), CPG Pr.Sci.Nat., and Antoine Yassa, P.Geo., of P&E Mining Consultants Inc. (“P&E”) of Brampton, Ontario, independent qualified persons, as defined by NI 43-10 1. 2 The Brucejack Project mineral resources were estimated from 362 historical surface drill holes, 439 historical underground drill holes, and 107 drill holes completed by Silver Standard, for a total length of 146 km. A bulk density value for mineral resource estimation of 2.80 t/m3 was derived from historical records and 318 measurements taken by Silver Standard. The Brucejack Project mineral resource estimate is contained within a volume of 9,800 million m3. Brucejack Project Bulk-Tonnage Resource Summary – February 2011 (1) (Based on a cut-off grade of 0.30 grams of gold -equivalent/tonne) Category Tonnes (millions) Gold (g/t) Silver ( g/t) Contained(3) Gold (‘000 oz) Silver (‘000 oz) Measured Indicated M+I Inferred(2) 1) Mineral resources for the February 2011 estimate are defined within a Whittle optimized pit shell that incorporates project metal recoveries, estimated operating costs and metals price assumptions. Parameters used in the estimate include metals prices (and respective recoveries) of US$1,025/oz. gold (7 1%) and US$16.60/oz. silver (70%). The pit optimization utilized the following cost parameters: Mining US$1 .75/tonne, Processing US$6.10/tonne and G&A US$0.90/tonne along with pit slopes of 45 degrees. Mineral resources which are not mineral reserves do not have demonstrated economic viability. The estimate of mineral resources may be materially affected by environmental, permitting, legal, marketing, or other relevant issues. The mineral resources in this news release were estimated using the Canadian Institute of Mining, Metallurgy and Petroleum (CIM), CIM Standards on Mineral Resources and Reserves, Definitions and Guidelines prepared by the CIM Standing Committee on Reserve Definitions and adopted by CIM Council. (2)The quantity and grade of reported Inferred resources in this estimation are uncertain in nature and there has been insufficient exploration to define these inferred resources as an Indicated or Measured mineral resource and it is uncertain if further exploration will result in upgrading them to an Indicated or Measured mineral resource category. (3)Contained metal may differ due to rounding. Brucejack Project 5.00g/t Grade & Tonnage Resource Summary – February 2011 (1)(4) (Based on a cut-off grade of 5.0 grams of gold-equivalent/tonne within the 0.30 grams of gold-equivalent/tonne optimized pit shell) Category Tonnes (millions) Gold (g/t) Silver ( g/t) Contained(3) Gold (‘000 oz) Silver (‘000 oz) Measured Indicated M+I Inferred(2) (1), (2) and (3), See footnotes to Table 1. (4)The 5.0 g/t Grade & Tonnage Resource Summary is a subset of the bulk-tonnage resource estimate and as such is included within the bulk-tonnage resource estimate and is not in addition to the bulk-tonnage resource estimate. Preliminary Economic Assessment We have initiated a preliminary economic assessment (“PEA”) examining the economics of a higher grade mining operation at the Brucejack Project. The high-grade resource occurs largely in the West Zone and the recently discovered VOK Zone. The West Zone was previously the focus of an extensive exploration program between 1986 and 1990 including 49,800 metres of drilling and over five kilometers of underground development. A feasibility study contemplating a 350 tonne/day operation at the West Zone was completed in 1990 and a Project Approval Certificate was granted for the operation. The PEA will use the historical data as well as results of the 2009 and 2010 drill programs and is expected to be completed in the third quarter of this year. 3 Exploration 2011 Planning is underway for the 2011 exploration program at the Project. Approximately 60,000 metres of drilling is planned, with eight drills reserved and drilling expected to commence in May. The 2011 exploration drilling will focus on further delineating the known high-grade mineralization and expanding the high-grade and bulk- tonnage mineralization. Results of the 2011 drill program will be released through the third and fourth quarters of this year. A majority of the 60,000 metres of drilling planned for 2011 will be concentrated on the known areas of high- grade mineralization with the intention of (a) tightening the drill spacing to increase the level of confidence to move Inferred mineral resources to Measured and Indicated mineral resource categories and to improve knowledge of the continuity of the high-grade mineralization for the VOK and other high-grade zones (b) testing the high-grade mineralization to depths greater than the current 650 metres and (c) following up on a number of high-grade intercepts encountered in the 2009 and 2010 drill programs that are not sufficiently defined to be included in the high-grade resource. The bulk-tonnage Brucejack mineral resource has been outlined along a 2.4 kilometer north-south strike-length adjacent to the regional Brucejack Fault, up to 400 metres east of the Brucejack Fault and to depths of 650 metres below surface. The mineralization remains open in all directions. Of particular exploration interest is the six kilo meters of ground along the Brucejack Fault between the defined Brucejack mineralization and the Snowfield Project to the north. Snowfield Project The Snowfield Project borders the Brucejack Project to the north and is comprised of one mineral claim with an area of 1,267.43 hectares. We have not carried out any activities at the Snowfield Project since we acquired it in December 2010 and have focused our efforts on completing an updated mineral resource estimate for the project. Resource Estimate Based on exploration drilling completed by Silver Standard in 2010, we announced an updated NI 43-101 mineral resource estimate for the Snowfield Project on February 23, 2011. Mineral resource estimates were prepared for the Snowfield Project by Eugene Puritch, P.Eng., F.H. Brown, M.Sc. (Eng.), CPG Pr.Sci.Nat., and Antoine Yassa, P.Geo., of P&E Mining Consultants Inc. of Brampton, Ontario, independent qualified persons, as defined by NI 43-101. The Snowfield Project resources were estimated from 192 drill holes completed by Silver Standard totaling 76.4 km in length. Grade capping levels were derived for each resource domain from examination of probability and capping graphs. Bulk density values were derived from a total of 601 measurements and applied per lithological unit. The Snowfield Project mineral resource estimate is contained within a volume of 15,520 million m3. 4 Snowfield Mineral Resource Summary – February 2011(1) (Based on a cut-off grade of 0.30 grams of gold -equivalent/tonne) Category Tonnes (millions) Gold (g/t) Silver (g/t) Copper (%) Moly (ppm) Rhen (ppm) Contained (3) Gold (‘000 oz) Silver (‘000 oz) Copper (billion lbs) Moly(3) (million lbs) Rhen(3) (million oz) Measured Indicated M+I Inferred (2) (1)Mineral resources for the February 2011 estimate are defined within a Whittle optimized pit shell that incorporates project metal recoveries, estimated operating costs and metals price assumptions. Parameters used in the estimate include metals prices (and respective recoveries) of US$1,025/oz. gold (71%), US$16.60/oz. silver (70%), US$3/lb. copper (70%), US$19/lb. molybdenum (60%) and rhenium US$145/oz (60%). The pit optimization utilized the following cost parameters: Mining US$1.75/tonne, Processing US$6.10/tonne and G&A US$0.90/tonne along with pit slopes of 45 degrees. Mineral resources which are not mineral reserves do not have demonstrated economic viability. The estimate of mineral resources may be materially affected by environmental, permitting, legal, marketing, or other relevant issues. The mineral resources in this news release were estimated using the Canadian Institute of Mining, Metallurgy and Petroleum (CIM), CIM Standards on Mineral Resources and Reserves, Definitions and Guidelines prepared by the CIM Standing Committee on Reserve Definitions and adopted by CIM Council. (2)The quantity and grade of reported Inferred resources in this estimation are uncertain in nature and there has been insufficient exploration to define these inferred resources as an Indicated or Measured mineral resource and it is uncertain if further exploration will result in upgrading them to an Indicated or Measured mineral resource category. (3)Contained metal may differ due to rounding. “Moly” refers to molybdenum. “Rhen” refers to rhenium. Snowfield Grade & Tonnage 1.5 g/t gold-equivalent Mineral Resource Summary – February 2011 (1) (Based on a cut-off grade of 1.5 grams of gold-equivalent/tonne within the 0.3 grams of gold -equivalent/tonne optimized pit shell) Category Tonnes (millions) Gold (g/t) Silver (g/t) Copper (%) Moly (ppm) Rhen (ppm) Contained (3) Gold (‘000 oz) Silver (‘000 oz) Copper (billion lbs) Moly(3) (million lbs) Rhen(3) (million oz) Measured Indicated M+I Inferred(2) (1), (2) and (3), See footnotes to Table 1. Engineering Studies With the significant increase in bulk-tonnage resources and the definition of a high-grade resource at the Brucejack Project, we are assessing various alternatives for advancing the combined projects to pre-feasibility. Concurrently, engineering studies will be advanced to optimize economics of the Snowfield Project. 1.2 Company Strategy Our strategy is to grow our business through exploration and acquisition of quality precious metals projects. We intend to advance the Snowfield Project, the Brucejack Project or the Combined Project through pre-feasibility and, if warranted, feasibility level studies and then either seek to monetize the projects or seek a partner to develop the projects into production, while we retain carried or royalty interests in the projects to maintain our exposure to precious metals. 5 1.3 Selected Annual Information The Company adopted IFRS for our initial reporting period ended December 31, 2010. a) Net sales Nil b)Loss per share $ c) Loss for the period $ ) d) Total assets $ e) Long-term liabilities Nil f) Cash dividends Nil 1.4 Results of Operations The following financial data has been prepared in accordance with IFRS as issued by the International Accounting Standards Board (“IASB”) and interpretations of the International Financial Reporting Interpretations Committee (“IFRIC”) and are expressed in Canadian dollars unless otherwise stated. The Company’s operations and business are not driven by seasonal trends, but rather the achievement of project milestones such as the achievement of various technical, environmental, socio-economic and legal objectives, including obtaining the necessary permits, completion of pre-feasibility and final feasibility studies, preparation of engineering designs, as well as receipt of financings to fund these objectives along with mine construction. Results of Comprehensive Loss for the Period Ended December 31, 2010 The Company’s operations commenced October 22, 2010 and accordingly there are no comparative figures. Loss for the period ended December 31, 2010 was $ 14,130,016 and was related to activities involved in raising share capital, filing the Company’s IPO and closing the purchase of the Project. The largest component of loss is the expense share-based compensation of $11,320,513 related to the shares of the Company acquired by the President at less than the IPO price and also the stock options granted to directors and employees resulting in stock based compensation of $2,458,595. 1.5 Summary of Quarterly Results – Not applicable 1.6 Liquidity The Company’s source of funding has been the issuance of equity securities for cash through the IPO, and by the conversion under the prospectus of $ 1,500,000 of preferred shares issued to the President. The Company’s access to financing when the financing is not transaction specific is always uncertain. There can be no assurance of continued access to significant equity funding. The Company currently has approximately $45,000,000 in cash and cash equivalents for operating requirements and with the current planned expenditures on the project, the Company believes it has sufficient funds available to cover its cash requirements for at least the next two years. The Company will continue to advance its exploration projects by finding the right balance between advancing the projects and preserving its cash. 6 The Company has no material long term debt, capital lease obligations, operating leases or any other long term obligations, other than a commitment for office lease and operating costs of approximately $223,000 per annum to January 31, 2014. Development of any of the Company’s mineral properties will require additional equity and possibly debt financing. As the Company is an exploration stage company, it does not have revenues from operations and, except for interest income from its cash and cash equivalents, the Company relies on equity funding for its continuing financial liquidity. Operating activities Cash used in operating activities was $ 28,771 in fiscal year 2010 and primarily attributable to administration costs in arranging its initial public offering. Investing activities Cash used in investing activities was $215,020,000 in the fiscal year 2010, which was used in part payment for its projects. The balance of $234,980,000 was paid by the issuance of shares and a promissory note convertible into shares, which was converted to shares subsequent to the year end. Financing activities Cash inflows from financing activities were $265,020,000, raised by the Company’s IPO, and $ 1,500,000 by the issue of preferred shares, subsequently converted to common shares. In fiscal year 2010, cash share issue costs of $2,937,463 were paid. Requirement for financing Development of any of the Company’s mineral properties will require additional equity and possibly debt financing. As the Company is an exploration stage company, it does not have revenues from operations and, except for interest income from its cash and cash equivalents, the Company relies on equity funding for its continuing financial liquidity. 1.7 Capital Resources The Company currently has approximately $45,000,000 on hand from the proceeds of the financing and does not have any available lines of credit or other sources of financing. See 1.6 The Company has no long term debt, capital lease obligations, operating leases or any other long term obligations, other than its office lease. 1.8 Off-Balance Sheet Arrangements – none 7 1.9 Related Party Transactions Transactions with key management personnel Key management personnel compensation For the period ended December 31, 2010 Salaries and management fees $ Share based compensation Share based compensation – Preferred share conversion $ Preferred share conversion As a condition to the closing of the acquisition of the Project, the President of the Company capitalized the Company by way of an investment of $1,500,000, in consideration of which one preferred share of the Company was issued to him. The preferred share was converted, at the closing of the IPO, into 2,136,752 common shares, representing 2.5% of the fully diluted issued and outstanding common shares of the Company. Upon conversion of the preferred share, $11,320,513 of share based compensation was recognized. This compensation is calculated as the difference between the fair value of the common shares converted on the date of the IPO and the consideration received of $1,500,000. Receivable from Silver Standard Pursuant to the closing of the acquisition, the Company and Silver Standard have an agreement to share certain share issuance costs related to the IPO. Accordingly, the Company has recorded a receivable of $600,000 due from Silver Standard with a corresponding offset to share issuance costs. The Company’s acquisition of the Project from Silver Standard has resulted in Silver Standard owing 41.3% of the issued shares of the Company at December 31, 2010, and 42.3% of the issued shares subsequently. Subsidiary Name of Subsidiary Place of Incorporation Proportion of Ownership Interest Principal Activity Pretium Explorations Inc. British Columbia,Canada 100%
